      CASE 0:17-cv-04359-JRT-LIB Document 44 Filed 04/29/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA


 NITRIDE SEMICONDUCTORS CO.,                   Civil Action No. 0:17cv04359 DWF/LIB
 LTD.,

                  Plaintiff,
                                                NOTICE OF WITHDRAWAL AND
        v.                                       SUBSTITUTION OF COUNSEL

 DIGI-KEY CORPORATION D/B/A/
 DIGI-KEY ELECTRONICS,

                  Defendant.



TO:   The Court and all parties, through their counsel of record.

      PLEASE TAKE NOTICE that, pursuant to Local Rule 83.7(b), Holly Victorson,

Latham and Watkins LLP, hereby withdraws as counsel for Plaintiff Nitride

Semiconductors, Co., Ltd. Etai Lahav and David Radulescu, Radulescu LLP, will seek

admission pro hac vice and will substitute as counsel for Plaintiff Nitride Semiconductors

Co., Ltd. Plaintiff will continue to be represented by R.J. Zayed and Forrest

Tahdooahnippah of Dorsey & Whitney LLP in this case.


 Dated: April __,
              28 2020                         LATHAM AND WATKINS LLP


                                              By ______________________________
                                                  Holly Victorson (pro hac vice)
                                                  holly.victorson@lw.com
                                              555 Eleventh Street, NW
                                              Suite 1000
                                              Washington, D.C.
                                              Telephone: (202) 637-2200
                                              Facsimile: (202) 637-2201
CASE 0:17-cv-04359-JRT-LIB Document 44 Filed 04/29/20 Page 2 of 2




                                 RADULESCU LLP


                                 By ______________________________
                                     David Radulescu
                                     david@radip.com
                                     Etai Lahav
                                     etai@radip.com
                                 The Empire State Building
                                 350 Fifth Ave
                                 Suite 6910
                                 New York, NY 10118
                                 Telephone: (646) 502-5950
                                 Facsimile: (646) 502-5959

                                 Attorneys for Plaintiff Nitride
                                 Semiconductors Co., Ltd.




                               -2-
